Citation Nr: 1607702	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-06 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in December 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDING OF FACT

The Veteran's sleep apnea onset in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran testified at his December 2015 Board hearing that he had problems sleeping during service and complained of being exhausted.  He stated that when he was home on leave both his mother and sister would tell him that he made loud snoring noises when he was asleep.  He stated that he lived alone when he left service.

The Veteran's service treatment records reflect that in December 1967 the Veteran reported trouble sleeping at which time he was prescribed a sedative.  He was seen again for trouble sleeping in January and February 1968, where it was noted he reported always having trouble sleeping and averaging three hours of sleep a night.  He was prescribed another sedative, and that prescription was refilled in March 1968.

The Veteran's sister authored a letter in July 2012 stating that she recalled that when he would come home on leave from the Navy she heard him loudly snoring and making choking or gagging noises in his sleep.  She also recalled that although he went to bed early and woke up late he would still complain that he was tired.

After service, an October 2001 private treatment record reflects that the Veteran sought medical treatment for sleep difficulties, reporting that his partner had told him he snored loudly and occasionally stopped breathing.  He was diagnosed with sleep apnea in 2002.  He underwent another sleep study at the VA in 2011 and was again diagnosed with severe obstructive sleep apnea.

In April 2012 a VA opinion was obtained as to a nexus between the Veteran's service and his currently diagnosed sleep apnea.  The VA nurse practitioner who reviewed the Veteran's file opined that there is not enough evidence to provide a nexus between the Veteran's reported insomnia in service and current sleep apnea.  The Board notes that she did not address the statement by the Veteran's sister that she recalled him snoring, choking, and gagging while sleeping during his time in service.

The Board finds the Veteran's and his sister's recollection of his sleep difficulties in service to be credible and supported by his service medical records, which do not note symptoms such as snoring, but do reflect his complaints of sleep trouble in service.  Therefore, the Board finds that giving the Veteran the benefit of the doubt, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


